Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The reply filed on 8/9/2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):
The drawing objection over the unlabeled arrow (see Fig. 1) associated with turbine 103 was not addressed.
The specification objection concerning the delta-L term was not addressed.
Applicant quoted the International Preliminary Report on Patentability (IPRP) as the sole argument in favor of allowing the independent claims, yet the IPRP refers to subject matter that is not claimed in the independent claims.  The lean blowout and overheating thresholds are not recited in the independent claims.  Instead, they are recited in claims 5 & 6.  The IPRP does not appear to have considered Bulat 20120196234, which was applied in the rejections of claims 5 & 6 in the non-final Office action mailed 5/23/2022 and which addresses the lean blowout and overheating thresholds.  Applicant has not supplied any arguments concerning the rejection over Greeb in view of Bulat.
The amendment was non-compliant because Applicant failed to indicate each and every amendment made to the claims in the text of the claims.  Please ensure the claims are properly marked up indicating all amendments made in the text of the claims.
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741